UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:333-181444 BlueFire Equipment Corporation ————— (Exact name of registrant as specified in its charter) Delaware 26-2833179 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1113 Vine Street, Suite 125 Houston, TX (Address of principal executive offices) (Zip Code) 1113 Vine Street, Suite 148 Houston, TX 77002 (Former address of principal executive offices) Registrant's telephone number, including area code:(866) 713-3700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of April 15, 2013 there were 16,973,684 shares of the registrant’s common stock issued and outstanding. IMPORTANT INFORMATION REGARDING THIS FORM 10-Q Unless otherwise indicated, references to “we,” “us,” and “our” in this Quarterly Report on Form 10-Q refer to BlueFire Equipment Corporation. Readers should consider the following information as they review this Quarterly Report: Forward-Looking Statements The statements contained or incorporated by reference in this Quarterly Report on Form 10-Q that are not historical facts are “forward-looking statements”. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements. Forward-looking statements include any statement that may project, indicate or imply future results, events, performance or achievements. The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These statements can be identified by the use of forward-looking terminology such as “believes,” “expect,” “may,” “will,” “should,” “intend,” “plan,” “could,” “estimate” or “anticipate” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. Given the risks and uncertainties relating to forward-looking statements, investors should not place undue reliance on such statements. Forward-looking statements included in this Quarterly Report on Form 10-Q speak only as of the date of this Quarterly Report on Form 10-Q and are not guarantees of future performance. Although we believe that the expectations reflected in the forward-looking statements are reasonable, such expectations may prove to have been incorrect. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Except to the extent required by applicable securities laws, we expressly disclaim any obligation or undertakings to release publicly any updates or revisions to any statement or information contained in this Quarterly Report on Form 10-Q, including the forward-looking statements discussed above, to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any statement or information is based. 2 BLUEFIRE EQUIPMENT CORPORATION TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 4 Item 1 – Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3.Quantitative and Qualitative Disclosure about Market Risk. 13 Item 4.Controls and Procedures. 13 PART II — OTHER INFORMATION 15 Item 1.Legal Proceedings. 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3.Defaults Upon Senior Securities. 15 Item 4.Mine Safety Disclosures 15 Item 5.Other Information. 15 Item 6.Exhibits. 15 SIGNATURES 16 3 PART I – FINANCIAL INFORMATION Item 1 – Financial Statements BLUEFIRE EQUIPMENT CORPORATION BALANCE SHEETS March 31, 2013 (Unaudited) December 31, 2012 (Audited) ASSETS Cash and equivalents $ $ Accounts receivable - Inventory Total current assets Intellectual property, net Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Accounts payable and accrued expenses $ $ Notes payable Advances Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.0001 par value; 100 million shares authorized, 16,973,684 shares issued and outstanding at March 31, 2013 and December 31, 2012 Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 BLUEFIRE EQUIPMENT CORPORATION RESULTS OF OPERATIONS (Unaudited) Three Months Ended March 31, REVENUES Sales revenue $
